Citation Nr: 0815247	
Decision Date: 05/08/08    Archive Date: 05/14/08

DOCKET NO.  97-10 041A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD) as 
due to personal assault.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's Aunt



ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel


INTRODUCTION

The veteran had active service from June 1979 to February 
1988.  The veteran also had verified service in the Army 
Reserves from March 1993 to March 1999.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of November 1996 by the 
Department of Veterans Affairs (VA) Jackson, Mississippi, 
Regional Office (RO).

The Board notes that the veteran requested a regional office 
hearing in connection with the current claim.  This hearing 
was scheduled and held in April 1997.  The veteran and the 
veteran's aunt testified and the hearing transcript is of 
record.  

The veteran also requested a video-conference hearing with a 
Veterans Law Judge (VLJ).  This hearing was scheduled and 
subsequently held in November 1998.  The veteran testified at 
that time and the hearing transcript is of record.  The 
veteran was informed in a letter dated March 2008 that the 
VLJ who conducted that hearing was no longer employed at the 
Board and that he could appear at another hearing but if he 
did not respond within 30 days it would be assumed that he 
did not want another hearing.  The veteran did not respond 
and accordingly another hearing will not be scheduled.


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The Board observes that this case has been remanded on two 
prior occasions for additional development.  Most recently, 
the veteran's claim was remanded by way of a decision from 
this Board in September 2003.  Regrettably, another remand is 
required in this case as the evidence of record shows that 
that RO failed to comply with the instructions of the 
September 2003 remand order.  See Stegall v. West, 11 Vet. 
App. 268, 270-71 (1998)(holding that a remand by the Board 
confers upon the veteran, as a matter of law, the right to 
compliance with the Board's remand order).

Specifically, the September 2003 remand order indicated that 
the veteran was to be afforded a VA Compensation and Pension 
(C&P) Examination to assess the nature, severity, and 
etiology of any psychiatric illnesses, including PTSD.  The 
examiner was informed that only a verified stressor could 
serve as the basis of a PTSD diagnosis.  

The remand order further indicated that the following two 
stressors had been verified: 

(1)  spousal abuse during military 
service (based on a June 1982 service 
medical record and the veteran's 
testimony at the April 1997 RO 
hearing); 

(2)  sexual harassment during service 
and an incident in the Reserves in 
which the veteran was subjected to 
indecent exposure by a fellow reservist 
(based on the veteran's aunt's April 
1997 RO hearing testimony, a September 
1997statement by the veteran's sister, 
and an October 2001 "buddy statement" 
from a fellow reservist).

The Board notes that the veteran was afforded a VA C&P 
examination in April 2006 for the purpose of evaluating her 
PTSD.  The veteran indicated at that time that she had been 
raped on multiple occasions by two men when she served in the 
Navy.  The examiner diagnosed the veteran as having PTSD, 
military sexual trauma related.  No references to the 
verified stressors were contained in the examination report.  

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor, and 
credible supporting evidence that the claimed in-service 
stressor occurred.  See 38 C.F.R. § 3.304(f) (2006); see also 
Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  

The Court of Appeals for Veterans Claims (Court) has held 
that credible supporting evidence of the actual occurrence of 
an in-service stressor cannot consist solely of after-the-
fact medical nexus evidence.  See Moreau v. Brown, 9 Vet. 
App. 389, 396 (1996).  In Cohen, the Court also held that the 
sufficiency of a stressor was now a clinical determination 
for an examining mental health professional.  Id. at 140-41.  
The Court said that the occurrence of the stressor was still 
a factual matter to be determined by the evidence.  Id. at 
145-147.

If a PTSD claim is based on an in-service personal assault, 
evidence from sources other than the veteran's service 
records may corroborate an account of a stressor incident.  
Examples of such evidence include, but are not limited to: 
records from law enforcement authorities, rape crisis 
centers, mental health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for sexually transmitted 
diseases; and statements from family members, roommates, 
fellow service members, or clergy.  Evidence of behavior 
changes following the claimed assault is one type of relevant 
evidence that may be found in these sources.  Examples of 
behavior changes that may constitute credible evidence of the 
stressor include, but are not limited to: a request for a 
transfer to another military duty assignment; deterioration 
in work performance; substance abuse; episodes of depression, 
panic attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavior changes.  VA may 
submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  
38 C.F.R. § 3.304(f)(3).  

Further, the Court has said that the categorical statement, 
used in other decisions, such as Moreau and Cohen, that an 
opinion by a mental health professional based on a post-
service examination cannot be used to establish the 
occurrence of a stressor is not operative in a personal 
assault case.  See Patton v. West, 12 Vet. App. 272, 279-280 
(1999).

Accordingly, the Board finds that the veteran is entitled to 
another VA examination that ascertains the nature of all 
psychiatric disabilities and proper diagnoses thereof, to 
include PTSD.  Only a verified stressor can serve as the 
basis of a PTSD diagnosis in this case.  In addition to the 
two verified stressors discussed above, the Board notes that 
a PTSD diagnosis can also be based on any additional 
stressor(s) which are verified during the development of this 
appeal.
    
The veteran should also be afforded with proper notification 
pursuant to the Veterans Claims Assistance Act (VCAA).  The 
veteran has been provided with numerous duty-to-notify 
letters during the pendency of this appeal which provided 
information about the evidence needed to substantiate a 
service connection claim based on an acquired psychiatric 
disorder.  However, the Board points out that service 
connection claims for PTSD based on personal assault require 
additional notice.  

Thus, the RO should provide the veteran with all proper VCAA 
notification.  This notification must inform the veteran of 
the information and evidence needed to substantiate a service 
connection claim based on an acquired psychiatric disorder, 
including PTSD based on personal assault.  The Board also 
notes that the notification should comply with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the type of evidence necessary to establish a 
disability rating and an effective date for the disability on 
appeal.

Additionally, the veteran receives medical care through VA.  
VA is required to make reasonable efforts to help a veteran 
obtain records relevant to her claim, whether or not the 
records are in Federal custody.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2007).  In Bell v. Derwinski, 2 
Vet. App. 611 (1992), the Court held that VA has constructive 
notice of VA-generated documents that could reasonably be 
expected to be part of the record, and that such documents 
are thus constructively part of the record before the 
Secretary and the Board, even where they are not actually 
before the adjudicating body.  Therefore, the RO should 
request all VA medical records pertaining to the veteran that 
are dated from March 28, 2006 to the present.

Accordingly, the case is REMANDED for the following action:

1.  The RO should send a duty-to-inform 
notice to the veteran pursuant to the 
Veterans Claims Assistance Act.  The 
notice letter must provide information 
about the type of evidence necessary to 
establish service connection for an 
acquired psychiatric disorder, including 
PTSD based on personal assault.  The 
letter must also inform the veteran that 
she should submit any evidence in her 
possession pertaining to the claim.  The 
RO should also provide notice to the 
veteran pursuant to Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The 
notice letter must provide information 
about the type of evidence necessary to 
establish a disability rating and an 
effective date for the disability on 
appeal.

2.  The RO should also contact the 
appropriate VA medical facilities and 
attempt to obtain medical treatment 
records that are dated from March 28, 2006 
to the present.  The RO should also 
attempt to obtain any other evidence 
identified as relevant by the veteran 
during the course of the remand, provided 
that the veteran completes the required 
authorization forms.

3.  After the above development is 
complete, the RO should also make 
arrangements with an appropriate VA 
medical facility for the veteran to be 
examined by a psychiatrist in order to 
ascertain the nature of all psychiatric 
disabilities and proper diagnoses thereof, 
to include PTSD as set forth in the 
Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994) (DSM-IV).  
The claims folder and a copy of this 
remand must be made available to the 
psychiatrist.  The psychiatrist should 
note in the examination report that the 
claims folder and the remand have been 
reviewed.  Any appropriate evaluations, 
studies, and testing deemed necessary by 
the psychiatrist should be conducted at 
this time, and included in the examination 
report.

If the psychiatrist concludes that the 
veteran meets the criteria for a PTSD 
diagnosis, the psychiatrist is asked to 
express an opinion as to whether the PTSD 
is at least as likely as not (i.e., 50 
percent or greater possibility) related to 
the veteran's military service, and 
specifically, to a confirmed stressor.  
(Note: only a confirmed stressor, or a 
combat stressor not needing to be 
independently verified, can serve as a 
viable basis for the diagnosis-see page 3 
of this remand).  The psychiatrist must 
provide a complete rationale for any 
stated opinion.

If the veteran currently has any other 
psychiatric disabilities, the examiner is 
asked to indicate whether the psychiatric 
disability or disabilities identified are 
at least as likely as not (i.e., 50 
percent or greater possibility) related to 
the veteran's military service.  The 
examiner must provide a complete rationale 
for any stated opinion.

4.  Thereafter, the RO should readjudicate 
the veteran's claim.  If the benefit 
sought on appeal remains denied, the 
veteran and her representative should be 
provided a Supplemental Statement of the 
Case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable laws and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



